BARFIELD, Judge.
The claimant, a newspaper carrier, timely appeals a workers’ compensation order denying her claim on the ground that she was an independent contractor. She contends that Miami Herald Publishing v. Hatch, 617 So.2d 380 (Fla. 1st DCA 1993), is controlling and that the circumstances demonstrate she is a statutory employee of the Orlando Sentinel under section 440.10, Florida Statutes (1993). However, we find that, unlike in Hatch,1 there was no stipulation by the parties or evidence presented in this case that the Orlando Sentinel was a “contractor” as contemplated by the statute. The factual findings of the judge of compensation claims are supported by competent substantial evidence, and under existing decisions2 our duty is to uphold the order. However, we certify to the supreme court, as a matter of great public importance, the question certified in Keith v. News & Sun Sentinel and Fort Pierce Tribune v. Williams.3
AFFIRMED.
ALLEN, J., and SMITH, Senior Judge, concur.

. See also the very recent opinion in Orlando Sentinel v. Donny Wong-Chow, 652 So.2d 982 (Fla. 1st DCA 1995).


. Miami Herald Publishing v. Kendall, 88 So.2d 276 (Fla.1956); Keith v. News & Sun Sentinel, 631 So.2d 333 (Fla. 1st DCA 1994); Fort Pierce Tribune v. Williams, 622 So.2d 1368 (Fla. 1st DCA 1993), rev. granted, Williams v. Fort Pierce Tribune, 640 So.2d 1109 (Fla.1994); City of Port St. Lucie v. Chambers, 606 So.2d 450 (Fla. 1st DCA 1992), rev. den., Chambers v. City of Port St. Lucie/Tri-County Ins. Council, 618 So.2d 208 (Fla. 1993); Walker v. Palm Beach Newspapers, 561 So.2d 1198 (Fla. 5th DCA), rev. dismissed, 576 So.2d 294 (Fla.1990).


.See footnote 2.